MEMORANDUM **
Hector Maciel-Ortega, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Maciel-Ortega’s motion to reconsider because his motion failed to identify any error of fact or law in the BIA’s prior decision that he failed to meet the high evidentiary burden associated with motions to reopen. See 8 C.F.R. § 1003.2(b)(1), (c)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We lack jurisdiction to review the BIA’s May 4, 2005 order denying Maciel-Ortega’s motion to reopen, and its underlying March 10, 2005 order affirming the immigration judge’s denial of relief, because Maciel-Ortega failed to timely petition this court for review of those decisions. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.